Citation Nr: 0204619	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  01-07 759	)	DATE
	)
	)             

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for Hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, wherein the veteran's claim of entitlement to 
service connection for Hepatitis C was denied.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  It is at least as likely as not that the veteran's 
hepatitis C was acquired during active duty.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
hepatitis C was incurred during active service.  38 U.S.C.A. 
§ 1110, 5102, 5103, 5103A, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in April and May 2001 the RO notified 
the veteran of its duty to him under the VCAA, the type of 
evidence needed to establish a claim of service connection, 
and evidence or information that was needed from the veteran.  
As the RO has considered and complied with the VCAA, the 
Board may proceed with the adjudication of the appeal.

Factual Background

Service medical records include an enlistment examination 
report that is negative for complaints or findings of 
hepatitis C.  Evidence of the veteran's drug abuse is 
documented in counseling session reports dated from July 1973 
to April 1994 with several references to urinalysis tests 
that were positive for drugs.  In June 1974, he was admitted 
to Cutler Army Hospital where he remained for one week.  A 
history of drug abuse was noted and he was diagnosed viral 
hepatitis that was resolving.

Private medical records from Vinod M. Patel, M.D. dated in 
August 1999 note the veteran's complaints of fatigue and the 
possibility of chronic hepatitis C.  Records dated later that 
same month include an assessment of chronic hepatitis C and 
cirrhosis of the liver.  Additional private medical records 
have confirmed the diagnosis of hepatitis C.

The veteran underwent a VA examination in January 2001.  He 
complained of weakness and fatigability.  The physician 
opined that the veteran's hepatitis started while in service.  
An opinion could not be provided as to the source of the 
hepatitis.

The veteran's claims file was reviewed in May 2001 by a 
physician who specializes in hepatitis.  In response to 
specific questions posed by the RO in a May 2001 memo, the 
specialist opined that there was credible evidence of 
hepatitis C and that it was at least as likely as not that 
the veteran had it in service.  The veteran then developed a 
mild chronic hepatitis C infection, but was symptom free 
until 1998 when his chronic hepatitis C, which was aggravated 
by chronic alcohol, became progressive.  The veteran then 
developed cirrhosis and became symptomatic.  With regard to 
the sources of the hepatitis C infection and when it was 
acquired, he stated that the source could not be ascertained 
because the serological test for hepatitis C was not 
available until the early 1990s and the veteran did not have 
the test until 1999.  The veteran was noted to have had two 
known risk factors for the infection, namely, nasal drug use 
in 1973 and a tattoo done in 1978.  The veteran did not 
undergo liver function tests between 1974 and 1999, which 
could have helped determine the source and the type of 
acquisition of the infection.  The specialist further stated 
the majority of patients with chronic hepatitis C infection 
have persistent chronic fatigue from the time they had the 
acute hepatitis and also have persistent liver function test 
abnormalities; however, one third of these patients may be 
asymptomatic and have normal liver function tests throughout 
the course of the disease.  Only a liver biopsy could confirm 
the presence of the disease.  He concluded that it was at 
least as likely as not that the veteran had acute hepatitis C 
in service.

Analysis

The veteran contends the RO erred by failing to grant service 
connection for hepatitis C.

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the appellant's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

After careful consideration of the evidence and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
hepatitis C was incurred in service. 

The evidence of record shows that the veteran had a diagnosis 
of hepatitis in service.  More recent medical records from VA 
physicians and private physicians indicate a current 
diagnosis of hepatitis C.  A VA physician who examined the 
veteran in January 2001 opined that the veteran's hepatitis C 
started in service.  
In addition, at the request of the RO, the veteran's file was 
reviewed in May 2001 by a physician whose specialty is 
hepatitis.  The specialist also opined that it is at least as 
likely as not that the veteran had hepatitis in service.  The 
veteran then developed mild chronic hepatitis C and remained 
symptom free until 1998 when it was aggravated and became 
progressive due to chronic alcohol use.  

Although this evidence is sufficient to establish service 
connection, the Board notes that there is evidence to show 
that the veteran may have engaged in activity that would 
preclude the grant of service connection even though 
physicians have linked hepatitis C to service.  

The Board is aware that evidence of the veteran's drug abuse 
is well-documented in counseling and rehabilitation records 
and that such behavior is considered willful misconduct under 
38 C.F.R. § 3.301 (2001), which in most instances will 
prohibit a grant of service connection; however, it is not 
possible in this instance to reach a conclusion with regard 
to whether the veteran's disease was a result of willful 
misconduct.  

Although drug abuse is a risk factor in the acquisition of 
hepatitis C, there is no evidence that links the veteran's 
diagnosis of hepatitis C to his drug abuse in service.  The 
hepatitis specialist who examined the veteran indicated that 
although the veteran was noted to have two known risk 
factors, specifically nasal drug use in 1973 and a tattoo in 
1978, the sources of the veteran's hepatitis C could not be 
determined because the serological test for hepatitis C was 
not available until the early 1990s.  Moreover, even though 
liver function tests could have helped determine the source, 
these tests were not performed on the veteran between 1974 
and 1999.

In weighing the evidence, the Board gives great deference to 
the specialist who reviewed the veteran's file in May 2001, 
and who clearly stated that there is no way to ascertain the 
source of the veteran's hepatitis C.  

As there is no positive or negative evidence with regard to 
whether there is a relationship between hepatitis C to the 
veteran's drug abuse, the evidence is in equipoise as to this 
point.  Since the evidence is in equipoise, all reasonable 
doubt is resolved in the veteran's favor and the veteran's 
claim is granted.


ORDER

Service connection for hepatitis C is granted. 



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 

